

116 HR 781 IH: Student Loan Relief for Feds Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 781IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Perlmutter (for himself and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Education to provide a deferment for certain student loans of Federal
			 employees subject to a lapse in discretionary appropriations, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan Relief for Feds Act. 2.Special deferment for Federal employees during lapse in appropriations (a)Special defermentPart G of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
					493E.Special deferment for Federal employees during lapse in appropriations
 (a)Effect on principal and interestA borrower of a loan made, insured, or guaranteed under part B or part D, who meets the requirements described in subsection (b) shall be eligible for a deferment, during which—
 (1)periodic installments of principal need not be paid; and (2)in the case of a—
 (A)loan made, insured, or guaranteed under part B, the Secretary shall repay any interest owed; and (B)loan made under part D, interest shall not accrue.
 (b)EligibilityA borrower of a loan described in subsection (a) shall be eligible for a deferment during— (1)any period in which such borrower is an employee—
 (A)of a Federal agency that is subject to a lapse in discretionary appropriations; (B)of a private entity that has a contract with a Federal agency subject to a lapse in discretionary appropriations who is not paid during such period due to such lapse in discretionary appropriations;
 (C)who is an employee of a State or other Federal grantee— (i)whose compensation is advanced or reimbursed in whole or in part by the Federal Government, and
 (ii)who is furloughed due to a lapse in Federal discretionary appropriations; or (D)who is furloughed due to a lapse in Federal discretionary appropriations as an employee of the District of Columbia Courts, the Public Defender Service for the District of Columbia, or the District of Columbia government; and
 (2)the 3 months after the date on which the lapse in discretionary appropriations described in subparagraphs (A) through (D) of paragraph (1) applicable to such employee has ended..
 (b)Effect of shutdown deferment on public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended by adding at the end the following:
				
 (5)Treatment of missed monthly payments during special defermentFor purposes of calculating the 120 monthly payments on an eligible Federal Direct Loan under paragraph (1)(A), the Secretary shall treat an unpaid payment on a loan under a repayment plan described in clauses (i) through (iv) of paragraph (1)(A) that occurs during a deferment under section 493E as if such monthly payment was made on the loan..
			